Case 1:21-cv-01308-AT Documents Filed 04/15/21 Page 1 of1
U.S. Der Uspc spNY

 

 

: DOCUMENT
United S
Southern || ELECTRONICALLY FILED
86 Chambers DOC #: a
New York, Ne |f DATE FILED: 4/15/2021

 

April 12,

VIA ECF

Hon. Analisa Torres

United States District Judge
United States District Court
500 Pearl Street

New York, New York 10007

Re: Dong v. Wilkinson, et al., No. 21 Civ. 1308 (AT)
Dear Judge Torres:

This Office represents the government in this action in which the plaintiff seeks an order
compelling U.S. Citizenship and Immigration Services (“USCIS”) to adjudicate his Application to
Register Permanent Residence or to Adjust Status (Form I-485). On behalf of the government, I
write respectfully to request an on-consent extension of time of thirty days to respond to the
complaint (i.e., from April 19, 2021 to May 19, 2021). I also respectfully request that the initial
conference presently scheduled for April 19, 2021 be adjourned to May 26, 2021 or thereafter.

The extension is respectfully requested because USCIS issued a Request for Evidence
(“RFE”) on March 11, 2021. The plaintiff's response to the RFE was received by USCIS last
week. The government anticipates that the requested extension will provide adequate time for
USCIS to process and review the plaintiff's RFE response and then to determine what next steps
may be necessary with respect to the plaintiff's Form I-485 or to proceed to take adjudicative
action, which potentially would render this action moot. This is the government’s first request for
an extension of the deadline to respond to the complaint and to adjourn the initial conference. We
respectfully request that the Court accept this letter in lieu of the pre-conference submissions due
today in anticipation of the April 19 conference. See ECF No. 5. Plaintiffs counsel consents to
these requests.

I thank the Court for its consideration of this letter.

GRANTED. By May 19, 2021, Defendant shall answer or otherwise respond to the complaint. The initial
pretrial conference scheduled for April 19, 2021, is ADJOURNED to May 26, 2021, at 11:00 a.m. By May 19,
2021, the parties shall file their proposed case management plan and joint letter.

SO ORDERED.

Dated: April 15, 2021
New York, New York

O7-

ANALISA TORRES
United States District Judge

 
